Exhibit 10.1

 

[Letterhead of Science Applications International Corporation]

 

November 16, 2005

 

Mark W. Sopp

2239 Paseo Saucedal

Carlsbad, CA 92009

 

Dear Mark,

 

I am pleased to offer you a position with Science Applications International
Corporation (SAIC) as Chief Financial Officer and Executive Vice President,
reporting directly to Ken Dahlberg.1 Your assigned office location will be in
San Diego, California. Your weekly base salary will be $8,653.85, which is
equivalent to a rate of $450,000.00 per year. We would like you to start work on
November 28, 2005.

 

As a senior member of the SAIC management team, you will be eligible to
participate in our annual incentive compensation plan, which has both a
short-term and long-term component. Your target short-term performance bonus for
SAIC fiscal year 2006 (FY06), which ends on January 27, 2006, and fiscal year
2007 (FY07), which ends on January 26, 2007 will be $400,000.00 with the
potential for up to $600,000.00 for extraordinary performance, each year.
Short-term bonuses are payable in cash and fully vested stock. You will also be
eligible for a long-term performance bonus in the form of stock granted on
option, the details of which will be explained in a separate letter. Your
short-term bonus for FY06 will be based on both corporate performance and
achievement of your FY06 objectives and will be pro-rated based on the number of
months that you work during the fiscal year.

 

This offer of employment also includes a sign-on incentive that will provide you
with a significant opportunity to participate in SAIC stock ownership. Specific
information on the stock features of your employment offer will be covered in a
separate letter.

 

As an employee of SAIC, you will be eligible to receive the fringe benefit
package described in the enclosed documents and offer package CD-ROM. You will
also be eligible for Company paid financial and tax planning services beginning
February 1, 2006, the details of which will be provided to you in the next few
months. Please review the CD-ROM, complete the following forms and return them
to SAIC prior to your first day of work.2

 

Mutual Agreement to Arbitrate Claims

Invention, Copyright and Confidentially Agreement

Standards of Business Ethics and Conduct Certification

Employment Eligibility Certification (I-9) (w/required documents)

 

In addition, you will be offered the opportunity to enter into a Severance
Protection Agreement with the Company that would provide you with certain
benefits in the event your employment is terminated as a result of, or in
connection with a Change in Control of the Company.

 

In the event that SAIC requires you to relocate to the East Coast, the Company
will cover the cost of relocating you and your family. You will be reimbursed
for the actual costs of relocating your household, including the cost of
temporary living expenses, moving household goods, travel to the East Coast
prior to relocation, and real estate

--------------------------------------------------------------------------------

1 This offer is contingent upon your appointment as CFO by SAIC’s Board of
Directors prior to your first day of work.

2

These documents must be completed, signed and returned to SAIC prior to your
first day of work.



--------------------------------------------------------------------------------

Mark W. Sopp

November 16, 2005

Page 2

 

acquisition expenses. After your relocation expenses have been approved, SAIC
will provide you with a one time “gross up” to your base salary to cover your
federal, state and local income tax liability on the relocation benefits
provided by SAIC.

 

SAIC has a strong policy against employee use of illegal drugs and substance
abuse. Your employment offer is also contingent upon your successfully passing a
medical laboratory screen for illegal drugs.

 

SAIC’s commitment to technical leadership, quality, ethics and employee
ownership, combined with our extraordinary range of technologies, has made SAIC
the largest employee-owned R&D company in the nation. It is our intention to
foster an environment conducive to challenge and opportunity. In turn, your
employment should enhance our professional capabilities and contribute to the
future growth and success of the company.

 

This employment offer is effective through November 21, 2005. Please indicate
your acceptance of this offer by signing this letter in the space provided below
and returning it to Susan Doyle in the enclosed envelope, prior to the
expiration date.

 

We look forward to a mutually rewarding association. Should you have any
questions, please call me at (858) 826-2405.

 

Sincerely,

 

SCIENCE APPLICATIONS INTERNATIONAL CORPORATION

/s/ BERNIE THEULE

Bernie Theule

Senior Vice President

Corporate Human Resources

 

BT

 

Attachments (1)

 

Enclosures:

 

 

--------------------------------------------------------------------------------

I accept the terms and conditions of this employment offer.

 

/s/ MARK W. SOPP

      November 17, 2005

Mark W. Sopp

      Date